DETAILED ACTION
Claims 34-47 are pending and under consideration on the merits.  The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Rejections
All rejections are withdrawn in view of the cancellation of all claims.  New rejections are applied to the new claims as detailed below.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 34-47 are rejected under pre-AIA  35 U.S.C. 103(a) as unpatentable over Hubinette et al. (US Pat. Pub. 2012/0128734; of record) in view of Sanghvi (WO 2007/084587; of record) Larche et al. (US Pat. Pub. 2011/0142867), Spertini (US Pat. Pub. 2007/0110673; of record), Shahidi (Food Technology Magazine (March 2006), and Ratnam et al. (US Pat. Pub. 2009/0175997).  
As to claims 34-47, Hubinette discloses an oral delivery product comprising a semipermeable pouch for delivery of an active by placing it in the mouth preferably between the teeth and the lips (paragraph 1) such as a protein or caffeine or tobacco (paragraphs 55-56, 60, 64, 68).  The pouch comprises alginate matrices (an organic, non-toxic polymer matrix capable of dissolving in saliva sufficiently to permit leaching of the protein as recited by claim 34)(paragraphs 12-13) and which can provide for extended release of the active (paragraph 39). The pouch further comprises a filler such as microcrystalline cellulose (an insoluble plant fiber filler that resists digestive enzymes), which is disclosed as being highly porous such that the active can be absorbed or adsorbed to the surface in many voids and pores, thereby achieving a very large sorbtion surface so as to provide a very fast onset of delivery (paragraphs 72 and 74).  The pouch may further comprise glycerol (“glycerin”)(paragraph 75) and other nutrients such as vitamin C (paragraph 68).  The pouch may further comprise additional additives including mint (a “breath freshener” of claims 34, 39, and 40)(paragraph 76).  In a preferred embodiment, the pouch is not dissolvable or difficult to dissolve when placed in the oral cavity (paragraph 34), which the skilled artisan would recognize as allowing for the use of a dissolvable pouch in other, less preferred embodiments.  Since the pouch is flexible and intended for insertion into an oral cavity and comprises a water-insoluble substrate filler which would be expected to impart a defined shape that can be held in position inside the mouth, the pouch is considered capable of fixedly conforming to a vestibular mucosal surface of a subject suffering from one or more 
As to claims 34-47, Hubinette does not further expressly disclose a method for decreasing sensitivity of a subject to allergens specific to the subject’s environment by identifying a plurality of pet derived, food derived, or geographically circumscribed allergens to which the subject may be sensitive, providing the kit, mixing an allergen with the polymer matrix, plant fiber, and breath freshener, filling the porous pouches, repeating with a second allergen, and inserting the pouches into the vestibular mucosa and retaining for at least five minutes as recited by claim 40, nor the extended release duration of claim 42 nor the dosing schedule of claims 42-47, nor a kit comprising a plurality of separately packaged allergens in vials at least one of which is a pollen allergen, in amounts of 1pg to 15mg, wherein the matrix comprises lipid containing particles, wherein the filler is arabinoxylans, dextrins, or inulin, the kit further comprising instructions for mixing each allergen with the polymer matrix, plant fiber, and breath freshener, and instructions for filling the volume of a plurality of the pouches with each allergen composition, and instructions for a dosage schedule, and wherein the pouches permit leaching of the allergen for at least 5 minutes, all as recited by claim 34.  Nor does Hubinette teach that the vials comprise the allergen extract in lyophilized form as recited by claim 36.
Sanghvi discloses a flexible porous pouch for insertion into an oral cavity of a subject (page 3, lines 20-25), the pouch adapted for comprising a composition comprising at least one of various actives that are disclosed therein such as an allergen st full paragraph)(claims 2, 4, 9-10, and 15-16), and wherein the composition provides for extended release of the active (page 17, 1st paragraph). Each of the foregoing allergens are natural allergens and are viewed as geographically circumscribed allergens of claim 30, since bees, birch, and dust mites are not present in all geographic environments.  The active may comprise more than one of the allergens taught therein in combination (claims 10-11 of Sanghvi).  
Larche discloses a method for desensitizing an individual to a selected polypeptide antigen comprising administering a composition comprising a first polypeptide antigen and administering a second composition comprising the selected polypeptide antigen (paragraph 7), and kits comprising compositions for carrying out said method, the kit comprising a first polypeptide antigen and a second polypeptide antigen that is different from the first antigen and wherein the antigen is preferably an allergen, and wherein the kit comprises dosing instructions (paragraphs 142-143).  Larche discloses lists of potential allergens that may be used as the first or second allergen, said list including multiple examples of related allergens from different species, e.g., tree pollen from cottonwood, popular, ash, birch, maple, oak, elm, hickory, or pecan trees (paragraph 47).  The allergens may be either obtained in its natural form or alternatively may be drived from its natural form (paragraph 9). The allergens may be administered orally such as sublingually (paragraph 123).  Larche further teaches that formulations comprises the allergens may be stored in sealed vials and may be lyophilized (paragraph 125).  The Larche method is based on the discovery that tolerance induced in an individual to a first allergen can create a tolergeneic 
Spertini discloses kits comprising compositions for immunotherapy, the kit comprising multiple containers comprising antigens from different common environmental allergens in their natural form such as bee venom, birch pollen, and dust mite, along with dosing instructions for administration (paragraphs 2, 78, and 125).    Spertini further teaches that formulations comprises the allergens may be stored in vials (paragraph 68).    
Shahidi discusses the use of nanotechnology in nutraceuticals and functional foods (see Title).  Shahidi teaches that liposomes (“lipid particles” of claim 34) have been used to encapsulate ingredients in food applications, including vitamin C, and discloses that the use of liposomes resulted in the vitamin retaining 50% of its activity after 50 days of refrigerated storage, whereas free ascorbic acid lost all activity after 19 days (paragraph bridging pages 4-5).  

As to claims 34-47, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the disclosure of Hubinette by selecting first and second allergens in their natural form to which a subject is sensitive as the protein active and administering the pouch in a method for decreasing sensitivity of said subject after mixing each allergen with the polymer matrix, plant fiber, and breath freshener to form a composition that is filled into each pouch, and wherein said pouch is part of a kit containing a plurality of the pouches,  the kit comprising the allergens in lyophilized form in individual vials, the kit additionally comprising dosing instructions effective for desensitizing a subject to the allergen and instructions for preparing the pouches by mixing each allergen with the polymer matrix, plant fiber, and breath freshener and filling the resulting composition into one of the pouches, since Sanghvi expressly teaches that an oral pouch similar to the Hubinette pouch can be used for immunotherapy using an allergen contained within the pouch such that the skilled artisan reasonably would have expected that the Hubinette pouch could be used in an immunotherapy method when the selected protein active is a peptide allergen, and because Larche expressly teaches that it is possible to treat a subject that is allergic to a first allergen from a first species by oral delivery of the first allergen and a second allergen from a related species in their natural forms, since the first allergen advantageously will induce a tolergeneic environment that will assist in reducing sensitivity to the second allergen such that the skilled artisan would have been 
As to claims 35 and 37-38, it further would have been prima facie obvious to select dust mite allergen, cat dander (“pet-derived allergen” of claim 38), or Cryptomeria 
Regarding claims 41-47, it further would have been prima facie obvious to select a dosing schedule involving exposure to increasing amounts of the allergen over time as recited by claim 44 and prior to an anticipated environmental exposure as recited by claim 42, since Larche expressly teaches that an immunotherapy regiment should involve successive administration of increased amounts of the allergen prior to a challenge test involving exposure to the allergen; it further would have been prima facie obvious to select the timing of exposure to the allergen composition as recited by claims 41, 43, and 45-46 such as for a period of 4-8 hours during sleep, because the skilled artisan would recognize that length of length of exposure to an allergen during a desensitization method is a result effective variable that will affect the degree of desensitization that can occur.  The skilled artisan would further recognize that many allergens are seasonal in nature, such that it would be rational to begin treatment prior to the season of a given allergy and to cease at the end of the allergen season as recited by claim 47.   Discovering optimum or working ranges involves only routine skill in the art in cases where the general conditions of a claim are disclosed in the prior art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Applicant’s Arguments
Applicant’s arguments will be addressed to the extent that they may be relevant to the new rejection.  
Applicant argues that the rejections are supported with only a series of conclusory citations unsupported by sufficient reasoning to establish a prima facie case of obviousness.  Specifically, Applicant points to the Office Action statement that the proposed modifications are merely the combining of known elements according to known methods to yield predictable results.  
In response, the foregoing statement is in reference to MPEP 2143, which explicitly states that one rationale that is sufficient to establish a prima facie case of obviousness is when the proposed modifications are merely the 1) combining of known elements 2) according to known methods to 3) yield predictable results.  No additional articulated reasoning beyond the establishment of these three elements is necessary for a prima facie case.
Applicant argues that none of the references alone or in combination recites all elements of the claims, and that the fact that references can be combined or modified does not render the combination obvious unless the results would have been predictable to the skilled artisan.  In particular, Applicant finds no suggestion of a plurality of allergens provided in the recited amounts in their natural form.  Larche is said to teach a short peptide administered in conjunction with a natural allergen.
In response, while Applicant argues that a prima facie case of obviousness requires that the results of a modification to be predictable, Applicant has not provided any evidence or articulated reasoning supporting a finding of any unpredictability in the 
Applicant also finds no disclosure of lipid particles nor inulin, dextrins, or arabinooxylands as filler, but the new grounds of rejection relies upon Shahidi and Ratman, respectively, for disclosure of same.  
Applicant argues that Hubinette only discloses a pouch that is not dissolvable, but as discussed in the new grounds of rejection, Hubinette only teaches that the pouch is not dissolvable in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

In response, this limitation of the present claims is not viewed as imparting a patentable distinction relative to the prior art. As discussed in the rejection, Spertini expressly suggests immunotherapy using multiple allergens, and wherein each allergen is packaged separately in individual containers, such that the skilled artisan would have found suggestion to use multiple containers to separately package the multiple allergens.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, David Blanchard can be reached on 5712720827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Garen Gotfredson/
Examiner, Art Unit 1619

/Patricia Duffy/Primary Examiner, Art Unit 1645